Title: From George Washington to Thomas Forrest, 20 June 1792
From: Washington, George
To: Forrest, Thomas



Sir,
Philadelphia June 20th 1792.

The publication which you had the politness to send me last fall, intituled, “Proceedings relative to Ships tendered for the Service of the United East India Company,” reached my hands some time in April; And lately I have been favored with your voyage from Calcutta &c.
These marks of attention are received with gratitude, and merit my best thanks, which I beg you to accept for you[r] very

great politness. I am, Sir, with proper consideration Your most Obedt Servt.
